Citation Nr: 1504025	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-28 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law in March 2014.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After reviewing the paper claims file and electronic documents on Virtual VA and the Veterans Benefits Management System (VBMS), the Board concludes that a remand is necessary for additional development.  

I.  Outstanding Private Audiology Treatment Records

In an August 2005 VA treatment record, it was noted that the Veteran had provided VA with a copy of a private audiological evaluation conducted by Dr. B.D. of Greenwood ENT Specialists.  However, a copy of this evaluation is not of record.  As these private treatment records are potentially relevant to the issues on appeal, efforts must be made to obtain them on remand with any necessary assistance from the Veteran.  

II.  Adequate Opinion for Right Ear Hearing Loss

The Board also finds that the existing October 2011 VA opinion is inadequate with respect to the right ear hearing loss issue.  Notably, the Veteran's May 1969 pre-induction examination indicated that the Veteran's right ear hearing was within normal limits pursuant to 38 C.F.R. § 3.385 (2014).  Accordingly, as there was no noted hearing loss disability with respect to the right ear "noted" at time of entrance, the Veteran is entitled to the presumption of soundness with respect to the right ear. 38 U.S.C.A. § 1111.  Accordingly, without clear and unmistakable evidence to rebut this presumption (which has not been shown to date), the examiner needs to address whether the Veteran's current right ear hearing loss is related to service under the theory of direct service connection, and the October 2011 VA opinion, which merely addresses whether there was an aggravation of pre-existing hearing loss, inadequate.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary consent and authorization from the Veteran, obtain medication records from Greenwood ENT Specialists.  At least two attempts should be made to obtain private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the AOJ/Appeals Management Center (AMC) should obtain an addendum opinion regarding the nature and etiology of the Veteran's right ear hearing loss.  The claims file [i.e. the paper files and any relevant records contained in Virtual VA/VBMS] must be provided to and reviewed by the examiner.   If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the right ear hearing loss is related to service, to include his service duties as a radio operator.  In rendering this opinion, the examiner must presume that the Veteran did not have a pre-existing right ear hearing loss disability prior to service.  The VA examiner is also directed to discuss the Veteran's lay statements that his civilian construction duties involved painting, drywalling, and finishing, and did not involve the operation of heavy machinery.  See Hearing Transcript.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  

3.  Thereafter, readjudicate the issues on appeal, considering all of the evidence received since the October 2012 statement of the case (including three lay witness statements submitted in April 2014 and downloaded to VBMS).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




